Exhibit 10.1

Citibank, N.A.

388 Greenwich Street

New York, NY 10013

March 5, 2018

 

To: Rambus, Inc.

1050 Enterprise Way, Suite 700

Sunnyvale, California 94089

Attention: Treasurer

Telephone No.:    (408) 462-8000

Facsimile No.:     (408) 462-8001

 

Re: Master Confirmation—Uncollared Accelerated Share Repurchase

This master confirmation (this “Master Confirmation”), dated as of March 5,
2018, is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between
Citibank, N.A. (“Dealer”), and Rambus, Inc., a Delaware corporation
(“Counterparty”). This Master Confirmation, taken alone, is neither a commitment
by either party to enter into any Transaction nor evidence of a Transaction. The
additional terms of any particular Transaction shall be set forth in a
Supplemental Confirmation in the form of Schedule A hereto (a “Supplemental
Confirmation”), which shall reference this Master Confirmation and supplement,
form a part of, and be subject to this Master Confirmation. This Master
Confirmation and each Supplemental Confirmation together shall constitute a
“Confirmation” as referred to in the Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and Dealer as to the
subject matter and terms of each Transaction to which this Master Confirmation
and such Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 2002 ISDA Master
Agreement (the “Agreement”) as if Dealer and Counterparty had executed the
Agreement on the date of this Master Confirmation, without any Schedule, but
with the elections set forth in this Master Confirmation, including:

(i) The election of New York law as the governing law (without reference to its
choice of law provisions).

(ii) The election that subparagraph (ii) of Section 2(c) will not apply to the
Transactions.

(iii) [Reserved.]

(iv) The election that the “Cross Default” provisions of Section 5(a)(vi) of the
Agreement shall apply to Dealer, with a “Threshold Amount” of 3% of
shareholders’ equity for Dealer (provided that (a) the phrase “, or becoming
capable at such time of being declared,” shall be deleted from clause (1) of
such Section 5(a)(vi) of the Agreement, (b) “Specified Indebtedness” shall have
the meaning specified in Section 14 of the Agreement, except that such term
shall not include obligations in respect of deposits received in the ordinary
course of Dealer’s banking business and (c) the following sentence shall be
added to the end thereof: “Notwithstanding the foregoing, an Event of Default
shall not occur under either (1) or (2) above if (a) the event or condition
referred to in (1) or the failure to pay referred to in (2) is caused by an
error or omission of an administrative or operational nature, (b) funds were
available to Dealer to enable it to make the relevant payment when due, and
(c) such payment is made within three Local Business Days after notice of such
failure is given by Counterparty.”).

(v) “Affiliate” will have the meaning specified in Section 14 of the Agreement,
except that for purposes of Section 3(c) of the Agreement as set forth in clause
(iii) above, “Affiliate” means, with respect to any person, any entity
controlled, directly or indirectly by such person. For this purpose, “control”
means ownership of a majority of the voting power of the entity or person.



--------------------------------------------------------------------------------

(vi) For purposes of Section 3(f) of the Agreement, Dealer makes the following
representation:

It is a U.S. person, and it is a national banking association organized under
the laws of the United States.

(vii) For purposes of Section 3(f) of the Agreement, Counterparty makes the
following representation:

It is a U.S. person, and it is a corporation organized under the State of
Delaware.

(viii) Each party agrees to deliver a complete and accurate United States
Internal Revenue Service Form W-9 to Dealer upon execution of this Agreement.

The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement, and the occurrence of any Event of Default or Termination
Event under the Agreement with respect to either party or any Transaction shall
not, by itself, give rise to any right or obligation under any such other
agreement or deemed agreement. Notwithstanding anything to the contrary in any
other agreement between the parties or their Affiliates, the Transactions shall
not be “Specified Transactions” (or similarly treated) under any other agreement
between the parties or their Affiliates.

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.

If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, such Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Equity Definitions; and (iv) the
Agreement.

1. Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.

General Terms.

 

  Trade Date:    For each Transaction, as set forth in the related Supplemental
Confirmation.   Buyer:    Counterparty   Seller:    Dealer   Shares:    The
common stock of Counterparty, par value USD 0.001 per share (Exchange symbol
“RMBS”) (“Common Stock”).   Exchange:    The NASDAQ Global Select Market  
Related Exchange(s):    All Exchanges; provided that Section 1.26 of the Equity
Definitions shall be amended to add the words “United States” before the word
“exchange” in the tenth line of that Section.

 

2



--------------------------------------------------------------------------------

  Prepayment/Variable Obligation:    Applicable   Prepayment Amount:    For each
Transaction, as set forth in the related Supplemental Confirmation.   Prepayment
Date:    For each Transaction, as set forth in the related Supplemental
Confirmation.

Valuation.

     VWAP Price:    For any Exchange Business Day, the volume-weighted average
price at which the Shares trade as reported in the composite transactions for
United States exchanges and quotation systems, during the regular trading
session for the Exchange on such Exchange Business Day, excluding (i) trades
that do not settle regular way, (ii) opening (regular way) reported trades in
the consolidated system on such Exchange Business Day, (iii) trades that occur
in the last ten minutes before the scheduled close of trading on the Exchange on
such Exchange Business Day and ten minutes before the scheduled close of the
primary trading in the market where the trade is effected, and (iv) trades on
such Exchange Business Day that do not satisfy the requirements of Rule
10b-18(b)(3) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), as published by Bloomberg at 4:15 p.m. New York time (or 15
minutes following the end of any extension of the regular trading session) on
such Exchange Business Day, on Bloomberg page “RMBS <Equity> AQR_SEC” (or any
successor thereto), or if such price is not so reported on such Exchange
Business Day for any reason or is, in the Calculation Agent’s good faith and
commercially reasonable determination, erroneous, such VWAP Price shall be as
determined in good faith and in a commercially reasonable manner by the
Calculation Agent (all such trades other than any trades described in clauses
(i) to (iv) above, “Rule 10b-18 Eligible Transactions”); provided that the first
trade in the Shares during the regular trading session on the Exchange (even if
such trade is reported on such Bloomberg Page) shall be excluded from the VWAP
Price for such Exchange Business Day.   Forward Price:    For each Transaction,
the arithmetic average of the VWAP Prices for all of the Exchange Business Days
in the Calculation Period for such Transaction, subject to “Valuation
Disruption” below.   Forward Price Adjustment Amount:    For each Transaction,
as set forth in the related Supplemental Confirmation.   Calculation Period:   
For each Transaction, the period from, and including, the Calculation Period
Start Date for such Transaction to, and including, the Termination Date for such
Transaction.   Calculation Period Start Date:    For each Transaction, as set
forth in the related Supplemental Confirmation.

 

3



--------------------------------------------------------------------------------

  Termination Date:    For each Transaction, the Scheduled Termination Date for
such Transaction; provided that in no event shall the Scheduled Termination Date
be postponed to a date later than the Final Termination Date; provided further
that Dealer shall have the right to designate any Exchange Business Day on or
after the First Acceleration Date to be the Termination Date for the entire
Transaction (the “Accelerated Termination Date”) by delivering notice to
Counterparty of any such designation prior to 6:00 p.m. (New York City time) on
the third Exchange Business Day immediately following the designated Accelerated
Termination Date; provided further that if Dealer expects that the Number of
Shares to be Delivered will be a negative number as a result of any Acceleration
prior to the Scheduled Termination Date, then Dealer shall use its reasonable
efforts to provide, to the extent feasible, the Counterparty notice of any such
Acceleration prior to any such proposed Acceleration.   Scheduled Termination
Date:    For each Transaction, as set forth in the related Supplemental
Confirmation, subject to postponement as provided in “Valuation Disruption”
below; provided that in no event shall the Scheduled Termination Date be
postponed to a date later than the Final Termination Date.   Final Termination
Date:    For each Transaction, as set forth in the related Supplemental
Confirmation.   First Acceleration Date:    For each Transaction, as set forth
in the related Supplemental Confirmation.   Valuation Disruption:    The
definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.      Section 6.3(d) of the Equity Definitions is hereby
amended by deleting the remainder of the provision following the term “Scheduled
Closing Time” in the fourth line thereof.      Notwithstanding anything to the
contrary in the Equity Definitions, if a Disrupted Day occurs (i) in the
Calculation Period, the Calculation Agent may, in its good faith and
commercially reasonable judgment, postpone the Scheduled Termination Date by one
Scheduled Trading Day for each Disrupted Day (provided that in no event shall
the Scheduled Termination Date be postponed to a date later than the Final
Termination Date), or (ii) in the Settlement Valuation Period, the Calculation
Agent may extend the Settlement Valuation Period. The Calculation Agent may also
determine that (i) such Disrupted Day is a Disrupted Day in full, in which case

 

4



--------------------------------------------------------------------------------

     the VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Forward Price or the Settlement Price, as the case may be, or
(ii) such Disrupted Day is a Disrupted Day only in part, in which case the VWAP
Price for such Disrupted Day shall be determined by the Calculation Agent based
on Rule 10b-18 Eligible Transactions in the Shares on such Disrupted Day taking
into account the nature and duration of the relevant Market Disruption Event,
and the weighting of the VWAP Price for the relevant Exchange Business Days
during the Calculation Period or the Settlement Valuation Period, as the case
may be, shall be adjusted in a commercially reasonable manner by the Calculation
Agent for purposes of determining the Forward Price or the Settlement Price, as
the case may be, with such adjustments based on, among other factors, the
duration of any Market Disruption Event and the volume, historical trading
patterns and price of the Shares. Any Disrupted Day resulting from a Regulatory
Disruption shall be deemed to be a Disrupted Day in full. Any Exchange Business
Day on which, as of the date hereof, the Exchange is scheduled to close prior to
its normal close of trading shall be deemed not to be an Exchange Business Day;
if a closure of the Exchange prior to its normal close of trading on any
Exchange Business Day is scheduled following the date hereof, then such Exchange
Business Day shall be deemed to be a Disrupted Day in full.      If a Disrupted
Day occurs during the Calculation Period for any Transaction or the Settlement
Valuation Period for any Transaction, as the case may be, and each of the nine
immediately following Scheduled Trading Days is a Disrupted Day (a “Disruption
Event”), then the Calculation Agent, in its good faith and commercially
reasonable discretion, may deem such Disruption Event (and each consecutive
Disrupted Day thereafter) to be a Potential Adjustment Event in respect of such
Transaction.

Settlement Terms.

     Settlement Procedures:    For each Transaction:     

(i) if the Number of Shares to be Delivered for such Transaction is positive,
Physical Settlement shall be applicable to such Transaction; provided that the
“Representation and Agreement” contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Buyer is the Issuer of the
Shares; or

    

(ii)  if the Number of Shares to be Delivered for such Transaction is negative,
then Counterparty Settlement Provisions in Annex A hereto shall apply to such
Transaction.

 

5



--------------------------------------------------------------------------------

  Number of Shares to be Delivered:    For each Transaction, a number of Shares
(rounded down to the nearest whole number) equal to (a)(i) the Prepayment Amount
for such Transaction, divided by (ii)(A) the Forward Price for such Transaction
minus (B) the Forward Price Adjustment Amount for such Transaction, minus
(b) the number of Initial Shares for such Transaction; provided that if the
result of the calculation in clause (a)(ii) is equal to or less than the Floor
Price for such Transaction, then the Number of Shares to be Delivered for such
Transaction shall be determined as if clause (a)(ii) were replaced with “(ii)
the Floor Price for such Transaction”. For the avoidance of doubt, if the
Forward Price Adjustment Amount for any Transaction is a negative number, clause
(a)(ii) of the immediately preceding sentence shall be equal to (A) the Forward
Price for such transaction, plus (B) the absolute value of the Forward Price
Adjustment Amount.   Floor Price:    For each Transaction, as set forth in the
related Supplemental Confirmation.   Excess Dividend Amount:    For the
avoidance of doubt, all references to the Excess Dividend Amount shall be
deleted from Section 9.2(a)(iii) of the Equity Definitions.   Settlement Date:
   For each Transaction, if the Number of Shares to be Delivered for such
Transaction is positive, the date that is one Settlement Cycle immediately
following the Termination Date for such Transaction (which as of the date hereof
shall be no more than three Clearance System Business Days following the
Termination Date for such Transaction).   Settlement Currency:    USD   Initial
Share Delivery:    For each Transaction, Dealer shall deliver a number of Shares
equal to the Initial Shares for such Transaction to Counterparty on the Initial
Share Delivery Date for such Transaction in accordance with Section 9.4 of the
Equity Definitions, with such Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.   Initial Share Delivery
Date:    For each Transaction, as set forth in the related Supplemental
Confirmation.   Initial Shares:    For each Transaction, as set forth in the
related Supplemental Confirmation.

Share Adjustments.

     Potential Adjustment Event:    In addition to the events described in
Section 11.2(e) of the Equity Definitions, it shall constitute an additional
Potential Adjustment Event if (x) the Scheduled Termination Date for any
Transaction is postponed pursuant to “Valuation Disruption” above (including,
for the avoidance of doubt, pursuant to Section 7 hereof) (a “Valuation
Disruption Postponement”), (y) a Regulatory Disruption as described in Section 7
occurs or

 

6



--------------------------------------------------------------------------------

     (z) a Disruption Event occurs; provided that the parties agree that
(1) open market Share repurchases by Counterparty, if any, in accordance with
Rule 10b-18 pursuant to documentation entered into between Dealer and
Counterparty shall not be considered a Potential Adjustment Event and (2) any
repurchase of Shares pursuant to this Transaction shall not be considered a
Potential Adjustment Event. In the case of any event described in clause (x),
(y) or (z) above occurs, the Calculation Agent may, in its commercially
reasonable judgment, adjust any relevant terms of such Transaction as necessary
to preserve as nearly as practicable the fair value of such Transaction prior to
such Valuation Disruption Postponement, Regulatory Disruption or Disruption
Event, as the case may be.   Cash Dividends:    The Counterparty will not
declare nor pay any cash dividend or distribution (including any Extraordinary
Dividend) (as defined under the Equity Definitions) during the Relevant Dividend
Period (a “Cash Dividend”).   Consequences of Cash Dividend:    The declaration
by the Issuer of any Cash Dividend, the ex-dividend date for which occurs or is
scheduled to occur during the Relevant Dividend Period for any Transaction,
shall, at Dealer’s election in its commercially reasonable judgment, either
(x) constitute an Additional Termination Event in respect of such Transaction,
with Counterparty as the sole Affected Party and such Transaction as the sole
Affected Transaction or (y) result in an adjustment, by the Calculation Agent,
to the Floor Price as the Calculation Agent determines in a good faith and
commercially reasonable manner appropriate to account for the economic effect on
such Transaction of such Cash Dividend; provided, that Dealer’s election to
treat such Cash Dividend as either an Additional Termination Event or an
adjustment to the Floor Price (but not both) must be made within 30 days after
the first public announcement of such Cash Dividend.   Method of Adjustment:   
Calculation Agent Adjustment   Relevant Dividend Period:    For each
Transaction, the period from, and including, the Trade Date for such Transaction
to, and including, the Relevant Dividend Period End Date for such Transaction.  
Relevant Dividend Period End Date:    For each Transaction, if the Number of
Shares to be Delivered for such Transaction is negative, the last day of the
Settlement Valuation Period; otherwise, the Termination Date for such
Transaction.

Extraordinary Events.

     Consequences of Merger Events:     

(a) Share-for-Share:

   Cancellation and Payment  

(b) Share-for-Other:

   Cancellation and Payment

 

7



--------------------------------------------------------------------------------

 

(c) Share-for-Combined:

   Cancellation and Payment   Tender Offer:    Applicable; provided that
(a) Section 12.1(d) of the Equity Definitions shall be amended by replacing
“10%” in the third line thereof with “20%,” (b) Section 12.1(l) of the Equity
Definitions shall be amended (i) by deleting the parenthetical in the fifth line
thereof, (ii) by replacing “that” in the fifth line thereof with “whether or not
such announcement” and (iii) by adding immediately after the words “Tender
Offer” in the fifth line thereof “, and any publicly announced change or
amendment to such an announcement (including, without limitation, the
announcement of an abandonment of such intention)” and (c) Section 12.3(d) of
the Equity Definitions shall each be amended by replacing each occurrence of the
words “Tender Offer Date” by “Announcement Date.” If the Calculation Agent makes
any adjustment to the terms of this Transaction upon any particular Announcement
Event of a Tender Offer, then the Calculation Agent shall make a further
adjustment to the terms of the same Transaction upon any announcement regarding
the abandonment of any such event that gave rise to the original Announcement
Event.   Consequences of Tender Offers:     

(a) Share-for-Share:

   Modified Calculation Agent Adjustment  

(b) Share-for-Other:

   Modified Calculation Agent Adjustment  

(c) Share-for-Combined:

   Modified Calculation Agent Adjustment   Any adjustment to the terms of any
Transaction hereunder and the determination of any amounts due upon termination
of any Transaction hereunder as a result of a Merger Event or Tender Offer shall
be made without duplication in respect of any prior adjustment hereunder
(including, without limitation, any prior adjustment pursuant to Sections 10 and
11 below).   Nationalization, Insolvency or Delisting:    Cancellation and
Payment; provided that in addition to the provisions of Section 12.6(a)(iii) of
the Equity Definitions, it shall also constitute a Delisting if the Exchange is
located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall be deemed
to be the Exchange.   Additional Disruption Events:     

(a) Change in Law:

   Applicable; provided that (a) Section 12.9(a)(ii) of the Equity Definitions
is hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by replacing the word “Shares” where it appears
in clause (X) thereof with the words “Hedge Positions” and (iii) by immediately

 

8



--------------------------------------------------------------------------------

     following the word “Transaction” in clause (X) thereof, adding the phrase
“in the manner contemplated by the Hedging Party on the Trade Date”; and
(b) Section 12.9(a)(ii) of the Equity Definitions is hereby amended by replacing
the parenthetical beginning after the word “regulation” in the second line
thereof the words “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute)”. Notwithstanding anything to the
contrary in the Equity Definitions, a Change in Law described in clause (Y) of
Section 12.9(a)(ii) of the Equity Definitions shall not constitute a Change in
Law and instead shall constitute an Increased Cost of Hedging as described in
Section 12.9(a)(vi) of the Equity Definitions.   (b) Failure to Deliver:   
Applicable   (c) Insolvency Filing:    Applicable   (d) Loss of Stock Borrow:   
Applicable  

Maximum Stock Loan Rate:

   For each Transaction, as set forth in the related Supplemental Confirmation.
 

Hedging Party:

   Dealer, or an affiliate of Dealer that is involved in the hedging of the
relevant Transaction.  

Determining Party:

   Dealer   (e) Hedging Disruption:    Applicable  

Hedging Party:

   Dealer, or an affiliate of Dealer that is involved in the hedging of the
relevant Transaction.  

Determining Party:

   Dealer   (f) Increased Cost of Hedging:    Not Applicable  

Hedging Party:

   Dealer, or an affiliate of Dealer that is involved in the hedging of the
relevant Transaction.  

Determining Party:

   Dealer   (g) Increased Cost of Stock Borrow:    Applicable  

Initial Stock Loan Rate:

   For each Transaction, as set forth in the related Supplemental Confirmation.
 

Hedging Party:

   Dealer, or an affiliate of Dealer that is involved in the hedging of the
relevant Transaction.  

Determining Party:

   Dealer; provided that following any determination hereunder and upon written
request by Counterparty, the Determining Party shall provide Issuer with a
reasonably detailed explanation in writing of its determination calculation
including, where applicable, a description of the methodology and the basis for
such determination calculation; provided further that in no event will Dealer be
obligated to share with Issuer any proprietary or confidential data or
information or any proprietary or confidential models used by it.

 

9



--------------------------------------------------------------------------------

  Hedging Adjustments:    For the avoidance of doubt, whenever the Calculation
Agent is called upon to make an adjustment pursuant to the terms of this Master
Confirmation or the Equity Definitions to take into account the effect of an
event, the Calculation Agent shall make such adjustment by reference to the
effect of such event on Dealer, assuming that Dealer maintains a commercially
reasonable Hedge Position.   Non-Reliance/Agreements and Acknowledgements
Regarding Hedging Activities/Additional Acknowledgements:    Applicable

 

2. Calculation Agent. Dealer; provided that, following the occurrence of an
Event of Default pursuant to Section 5(a)(vii) of the Agreement with respect to
which Dealer is the sole Defaulting Party, Counterparty shall have the right to
designate a nationally recognized third-party dealer in over-the-counter
corporate equity derivatives to act as the Calculation Agent with respect to the
Transactions under this Master Confirmation. Following any determination or
calculation by the Calculation Agent hereunder, upon a written request by
Counterparty, the Calculation Agent will promptly (but in any event no later
than five (5) Exchange Business Days following receipt of such written request
by Dealer) provide to Counterparty by e-mail to the e-mail address provided by
Counterparty in such written request a report (in a commonly used file format
for the storage and manipulation of financial data) displaying in reasonable
detail the basis for such determination or calculation, as the case may be, it
being understood that the Calculation Agent shall not be obligated to disclose
any proprietary or confidential models or any other confidential or proprietary
information, in each case, used by it for such determination or calculation.
Whenever the Calculation Agent is required to act or to exercise judgment in any
way with respect to any Transaction hereunder, it will do so in good faith and
in a commercially reasonable manner.

 

3. Account Details.

 

  (a) Account for payments to Counterparty:

Bank:

Wells Fargo Bank

400 Hamilton Avenue

Palo Alto, CA 94301

ABA#: 121000248

Acct No.: 4945059590

SWIFT Code WFBIUS6S

Beneficiary: Rambus, Inc.

Account for delivery of Shares to Counterparty:

Dealer shall deliver the Shares to the Depository Trust Company’s DWAC system
for acceptance by Computershare, as transfer agent for Counterparty, and such
shares shall be credited to Company’s treasury share account. Contact
information for Counterparty’s representative at Computershare is:

 

10



--------------------------------------------------------------------------------

Mr. James Walsh

Assistant Vice President, Relationship Management

Computershare

250 Royall Street, Canton, MA 02021

Telephone No.: (781) 575-3008

 

  (b) Account for payments to Dealer:

Bank:             Citibank NA New York

ABA#:           021000089

Acct No.:       00167679

Beneficiary:   Citibank New York

Ref:               NY Swap Operations

Account for delivery of Shares to Dealer:

Citigroup Inc.

DTC: 0418

Account: 768-08121-2-5

 

4. Offices.

 

  (a) The Office of Counterparty for each Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.

 

  (b) The Office of Dealer for each Transaction is: New York.

 

5. Notices.

 

  (a) Address for notices or communications to Counterparty:

Rambus, Inc.

1050 Enterprise Way, Suite 700

Sunnyvale, California 94089

Attention:              Treasurer

Telephone No.:     (408) 462-8000

Facsimile No.:      (408) 462-8001

Email Address:     gbarrett@rambus.com

 

  (b) Address for notices or communications to Dealer:

Citibank, N.A.

388 Greenwich Street, 6th Floor

New York, NY 10013

Attention: Equity Derivatives

Telephone No: (212) 723-5757

Facsimile No: (347) 853-7278

Email Address: dustin.c.sheppard@citi.com;
eq.us.corporates.middle.office@citi.com;

peter.barna@citi.com; joseph.stooots@citi.com; Theodore.finkelstein@citi.com

 

6. Representations, Warranties and Agreements.

 

  (a) Additional Representations, Warranties and Covenants of Each Party. In
addition to the representations, warranties and covenants in the Agreement, each
party represents, warrants and covenants to the other party that:

 

11



--------------------------------------------------------------------------------

  (i) It is an “eligible contract participant” (as such term is defined in the
Commodity Exchange Act, as amended).

 

  (ii) Each party acknowledges that the offer and sale of each Transaction to it
is intended to be exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”), by virtue of Section 4(a)(2) thereof.
Accordingly, each party represents and warrants to the other that (A) it has the
financial ability to bear the economic risk of its investment in each
Transaction and is able to bear a total loss of its investment, (B) it is a
“qualified institutional buyer” as defined in Rule 144A under the Securities Act
or an “accredited investor” as that term is defined under Regulation D under the
Securities Act and (C) the disposition of each Transaction is restricted under
this Master Confirmation, the Securities Act and state securities laws.

 

  (b) Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to Dealer that:

 

  (i) As of the Trade Date for each Transaction hereunder, (A) such Transaction
is being entered into pursuant to a publicly disclosed Share buy-back program
and its Board of Directors has approved the use of agreements such as this
Master Confirmation to effect the Share buy-back program, and (B) there is no
internal policy of Counterparty, whether written or oral, that would prohibit
Counterparty from entering into any aspect of such Transaction, including,
without limitation, the purchases of Shares to be made pursuant to such
Transaction.

 

  (ii) As of the Trade Date for each Transaction hereunder, the purchase or
writing of such Transaction and the transactions contemplated hereby will not
violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

 

  (iii) As of the Trade Date for each Transaction hereunder, it is not entering
into such Transaction, and as of the date of any election with respect to any
Transaction hereunder, it is not making such election, in each case (A) on the
basis of, and is not aware of, any material non-public information regarding
Counterparty or the Shares, (B) in anticipation of, in connection with, or to
facilitate, a distribution of its securities, a self tender offer or a
third-party tender offer in violation of the Exchange Act or (C) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to manipulate the price of the Shares
(or any security convertible into or exchangeable for the Shares).

 

  (iv) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50,000,000 as of the date hereof.

 

  (v) As of the Trade Date for each Transaction hereunder, and as of the date of
any election with respect to any Transaction hereunder, Counterparty is in
compliance in all material respects with its reporting obligations under the
Exchange Act.

 

  (vi) Counterparty has made, and will make, all filings required to be made by
it with the Securities and Exchange Commission, any securities exchange or any
other regulatory body with respect to each Transaction during the term of the
relevant Transaction.

 

  (vii)

The Shares are not, and Counterparty will not cause the Shares to be, subject to
a “restricted period” (as defined in Regulation M promulgated under the Exchange
Act) (excluding for the purposes of this provision any issuances by the
Counterparty of securities or undertaking of activities exempted from Regulation
M by means of Rule

 

12



--------------------------------------------------------------------------------

  102(b), (c) or (d) of Regulation M (as defined below)) at any time during any
Regulation M Period for any Transaction unless Counterparty has provided written
notice to Dealer of such restricted period not later than the Scheduled Trading
Day immediately preceding the first day of such “restricted period”;
Counterparty acknowledges that any such notice may be treated as a Regulatory
Disruption pursuant to Section 7 below; accordingly, Counterparty acknowledges
that its delivery of such notice must comply with the standards set forth in
Section 8 below. Counterparty is not currently contemplating any “distribution”
(as defined in Regulation M promulgated under the Exchange Act) of Shares, or
any security for which Shares are a “reference security” (as defined in
Regulation M promulgated under the Exchange Act). “Regulation M Period” means,
for any Transaction, (A) the Relevant Period (as defined below) for such
Transaction, (B) the Settlement Valuation Period, if any, for such Transaction
and (C) the Seller Termination Purchase Period (as defined below), if any, for
such Transaction. “Relevant Period” means, for any Transaction, the period
commencing on the Calculation Period Start Date for such Transaction and ending
on the later of (1) the earlier of (x) the Scheduled Termination Date and
(y) the last Additional Relevant Day (as specified in the related Supplemental
Confirmation) for such Transaction, or such earlier day as elected by Dealer and
communicated to Counterparty on such day (or, if later, the First Acceleration
Date without regard to any acceleration thereof pursuant to “Special Provisions
for Acquisition Transaction Announcements” below) and (2) if Section 15 is
applicable to such Transaction, the date on which all deliveries owed pursuant
to Section 15 have been made.

 

  (viii) As of the Trade Date, the Prepayment Date, the Initial Share Delivery
Date, the Settlement Date, any Cash Settlement Payment Date and any Settlement
Method Election Date for each Transaction, Counterparty is not “insolvent” (as
such term is defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11
of the United States Code) (the “Bankruptcy Code”)) and Counterparty would be
able to purchase a number of Shares with a value equal to the Prepayment Amount
in compliance with the laws of the jurisdiction of Counterparty’s incorporation.

 

  (ix) Counterparty is not, and after giving effect to each Transaction will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

 

  (x) Counterparty shall, at least one day prior to the first day of the
Calculation Period, the Settlement Valuation Period, if any, or the Seller
Termination Purchase Period, if any, for any Transaction, notify Dealer of the
total number of Shares purchased in Rule 10b-18 purchases of blocks pursuant to
the once-a-week block exception set forth in paragraph (b)(4) of Rule 10b-18
under the Exchange Act (“Rule 10b-18”) by or for Counterparty or any of its
“affiliated purchasers” (as defined in Rule 10b-18) during each of the four
calendar weeks preceding such day and during the calendar week in which such day
occurs (“Rule 10b-18 purchase” and “blocks” each being used as defined in Rule
10b-18), which notice shall be substantially in the form set forth in Schedule B
hereto.

 

  (xi) As of the Trade Date for each Transaction hereunder, and as of the date
of any election with respect to any Transaction hereunder, there has not been
any Merger Announcement (as defined below).

 

  (c) In addition to the representations, warranties and covenants in this
Agreement, Dealer represents, warrants and covenants to Counterparty that:

 

  (i)

In addition to the covenants in the Agreement and herein, Dealer agrees to use
commercially reasonable efforts, during the Calculation Period and any
Settlement Valuation Period (as defined in Annex A) for any Transaction, to make
all purchases of Shares in connection with such Transaction in a manner that
would comply with the limitations set forth in clauses (b)(1), (b)(2), (b)(3)
and (b)(4) and (c) of Rule 10b-18, as

 

13



--------------------------------------------------------------------------------

  if such rule were applicable to such purchases and taking into account any
applicable Securities and Exchange Commission no-action letters as appropriate,
and subject to any delays between the execution and reporting of a trade of the
Shares on the Exchange and other circumstances beyond Dealer’s control; provided
that, during the Calculation Period, the foregoing agreement shall not apply to
purchases made to dynamically hedge for Dealer’s own account or the account of
its affiliate(s) the optionality arising under a Transaction (including, for the
avoidance of doubt, timing optionality); provided further that, without limiting
the generality of the first sentence of this Section 6(c)(i), Dealer shall not
be responsible for any failure to comply with Rule 10b-18(b)(3) to the extent
any transaction that was executed (or deemed to be executed) by or on behalf of
Counterparty or an “affiliated purchaser” (as defined under Rule 10b-18)
pursuant to a separate agreement is not deemed to be an “independent bid” or an
“independent transaction” for purposes of Rule 10b-18(b)(3).

 

  (ii) In connection with each Transaction, Dealer represents and warrants to
Counterparty that it has not, at any time before the filing of a Form 8-K
reporting the entry into such Transaction on the Trade Date for such
Transaction, discussed any offsetting transaction(s) in respect of such
Transaction with any third party.

 

  (iii) Dealer hereby represents and covenants to Counterparty that it has
implemented policies and procedures, taking into consideration the nature of its
business, reasonably designed to ensure that individuals making investment
decisions related to any Transaction do not have access to material nonpublic
information regarding Issuer or the Shares.

 

  (iv) Within one Exchange Business Day of purchasing any Shares on behalf of
Counterparty pursuant to the once-a-week block exception set forth in paragraph
(b)(4) of Rule 10b-18, Dealer shall notify Counterparty of the total number of
Shares so purchased.

 

  (v) On the first Exchange Business Day of each week, Dealer shall provide
weekly reports (the “Weekly Reports”) in connection with such Transaction to the
Counterparty and to such other persons or agents of the Counterparty as the
Counterparty shall reasonably designate in writing, by electronic mail to the
Counterparty or its designee. Each weekly report shall include the ADTV in the
Shares for each Scheduled Trading Day during the immediately preceding week (as
defined and determined in accordance with Rule 10b-18, as defined herein), the
VWAP Price for each such Scheduled Trading Day and the high and low price on
each such Scheduled Trading Day. For the avoidance of doubt and notwithstanding
anything to the contrary in the two immediately preceding sentences, the VWAP
Price for purposes of this Master Confirmation shall be determined pursuant the
language opposite the caption “VWAP Price” in Section 1 of this Master
Confirmation under the heading “Valuation” and not on the basis of, or by
reference to, the VWAP Price set forth in any Weekly Report.

 

7. Regulatory Disruption. In the event Dealer concludes, in its good faith,
reasonable judgment, based on the advice of counsel, that it is appropriate with
respect to any legal, regulatory or self-regulatory requirements or related
policies and procedures similarly applicable to accelerated share repurchase
transactions and consistently applied (whether or not such requirements,
policies or procedures are imposed by law or have been voluntarily adopted by
Dealer) (provided that such requirements, policies and procedures relate to
regulatory issues and are generally applicable in similar situations and are
applied in a consistent manner in similar transactions) for it to refrain from
or decrease any market activity on any Scheduled Trading Day or Days during the
Calculation Period or, if applicable, the Settlement Valuation Period, Dealer
may, in its commercially reasonable discretion, by written notice to
Counterparty elect to deem that a Market Disruption Event has occurred and will
be continuing on such Scheduled Trading Day or Days. Dealer shall notify
Counterparty as soon as practicable (but in no event later than one Trading Day)
that a Regulatory Disruption has occurred and the reasons for such Regulatory
Disruption and the Scheduled Trading Days affected by it, provided that the
Dealer shall not be obligated to disclose any proprietary or confidential models
or any other confidential or proprietary information, in each case, used by it
for such determination. If a Regulatory Disruption is deemed to have occurred
such Scheduled Trading Day or Scheduled Trading Days will each be a Disrupted
Day in full.

 

14



--------------------------------------------------------------------------------

8. 10b5-1 Plan. Counterparty represents, warrants and covenants to Dealer that:

 

  (a) Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any
other antifraud or anti-manipulation provisions of the federal or applicable
state securities laws and that it has not entered into or altered and will not
enter into or alter any corresponding or hedging transaction or position with
respect to the Shares. Counterparty acknowledges that it is the intent of the
parties that each Transaction entered into under this Master Confirmation comply
with the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).

 

  (b) During the Calculation Period and the Settlement Valuation Period, if any,
for any Transaction and in connection with the delivery of any Alternative
Delivery Units for any Transaction, Dealer (or its agent or Affiliate) may
effect transactions in Shares in connection with such Transaction. The timing of
such transactions by Dealer, the price paid or received per Share pursuant to
such transactions and the manner in which such transactions are made, including,
without limitation, whether such transactions are made on any securities
exchange or privately, shall be within the sole judgment of Dealer. Counterparty
acknowledges and agrees that all such transactions shall be made in Dealer’s
sole judgment and for Dealer’s own account.

 

  (c) Counterparty does not have, and shall not attempt to exercise, any control
or influence over how, when or whether Dealer (or its agent or Affiliate) makes
any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) in
connection with any Transaction, including, without limitation, over how, when
or whether Dealer (or its agent or Affiliate) enters into any hedging
transactions. Counterparty represents and warrants that it has consulted with
its own advisors as to the legal aspects of its adoption and implementation of
this Master Confirmation and each Supplemental Confirmation under Rule 10b5-1.

 

  (d) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation or any Supplemental
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5, and no such amendment,
modification or waiver shall be made at any time at which Counterparty or any
officer, director, manager or similar person of Counterparty is aware of any
material non-public information regarding Counterparty or the Shares.

 

  (e) Counterparty shall not, directly or indirectly, communicate any
information relating to the Shares or any Transaction (including, without
limitation, any notices required by Section 10(a)) to any employee of Dealer,
other than as set forth in the Communications Procedures attached as Annex B
hereto.

 

9. Counterparty Purchases. Counterparty (or any “affiliate” or “affiliated
purchaser” as defined in Rule 10b-18) shall not, without the prior written
consent of Dealer, directly or indirectly (including, without limitation, by
means of a derivative instrument) purchase, offer to purchase, place any bid or
limit order that would effect a purchase of, or commence any tender offer
relating to, any Shares (or equivalent interest, including, without limitation,
a unit of beneficial interest in a trust or limited partnership or a depository
share), listed contracts on the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares (including, without limitation, any
Rule 10b-18 purchases of blocks (as defined in Rule 10b-18)) during any Relevant
Period, any Settlement Valuation Period (if applicable) or any Seller
Termination Purchase Period (if applicable), under this Master Confirmation.

 

15



--------------------------------------------------------------------------------

Notwithstanding the immediately preceding paragraph or anything herein to the
contrary (i) an agent independent of Counterparty may purchase Shares effected
by or for an issuer plan Counterparty in accordance with the requirements of
Section 10b-18(a)(13)(ii) under the Exchange Act (with “issuer plan” and “agent
independent of Counterparty” each being used herein as defined in Rule 10b-18),
and (ii) Counterparty or any “affiliated purchaser” may purchase Shares in
(x) unsolicited transactions or (y) privately negotiated (off-market)
transactions, in each case, that are not “Rule 10b-18 purchases” (as defined in
Rule 10b-18), in each case, without Dealer’s consent.

Nothing in this Section 9 will (i) limit the Counterparty’s ability, pursuant to
its employee incentive plans or dividend reinvestment program, to reacquire
Shares in connection with the related equity transactions, (ii) limit
Counterparty’s ability to withhold shares to cover tax liabilities associated
with such equity transaction, or (iii) limit Counterparty’s ability to grant
stock, restricted stock units and options to “affiliated partners” (as defined
in Rule 10b-18) or the ability of such affiliated purchasers to acquire such
stock or options, in connection with the Counterparty’s compensation policies
for directors, officers or employees of any entities that are acquisition
targets of Counterparty, and in connection with such purchase Counterparty will
be deemed to represent to Dealer that such purchase does not constitute a “Rule
10b-18 Purchase” (as defined in Rule 10b-18) (any such incentive or compensatory
plan, program or policy of Counterparty, a “Compensatory Plan”) (collectively,
“Permitted Purchases”).

 

10. Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:

 

  (a) Counterparty agrees that it:

 

  (i) will not during the period commencing on the Trade Date for any
Transaction and ending on the last day of the Relevant Period or, if applicable,
the later of the last day of the Settlement Valuation Period and the last day of
the Seller Termination Purchase Period, for such Transaction make, or to the
extent within Counterparty’s reasonable control, permit to be made, any public
announcement (as defined in Rule 165(f) under the Securities Act) of any Merger
Transaction or potential Merger Transaction (a “Merger Announcement”) unless
such Merger Announcement is made prior to the opening or after the close of the
regular trading session on the Exchange for the Shares; provided that, upon any
Merger Announcement during such period, as applicable, that is made at any time
other than prior to the opening or after the close of the regular trading
session on the Exchange for the Shares, the provisions of Section 6(c)(i) hereof
shall no longer apply to Dealer;

 

  (ii) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify Dealer following any such Merger
Announcement that such Merger Announcement has been made; and

 

  (iii) shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide Dealer with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
announcement date of any Merger Transaction or potential Merger Transaction that
were not effected through Dealer or its Affiliates and (ii) the number of Shares
purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act
for the three full calendar months preceding the announcement date of any Merger
Transaction or potential Merger Transaction. Such written notice shall be deemed
to be a certification by Counterparty to Dealer that such information is true
and correct. In addition, Counterparty shall promptly notify Dealer of the
earlier to occur of the completion of such transaction and the completion of the
vote by target shareowners.

 

  (b) Counterparty acknowledges that any such Merger Announcement or delivery of
a notice with respect thereto may cause the terms of any Transaction to be
adjusted as a Regulatory Disruption or result in such Transaction being
terminated; accordingly, Counterparty acknowledges that its delivery of such
notice must comply with the standards set forth in Section 8 above.

 

16



--------------------------------------------------------------------------------

  (c) Any such Merger Announcement or the receipt of a notice with respect
thereto by the Dealer may be treated by the Dealer as a Regulatory Disruption
and result in the terms of any Transaction being adjusted by the Dealer in a
commercially reasonable manner (solely to account for the economic effect of
such Public Announcement on the relevant Transaction as a result of such
Regulatory Disruption) or result in such Transaction being treated as an
Additional Termination Event by Dealer.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act pursuant to which the Dealer determines, in its reasonable
discretion, that Dealer would be limited in purchasing Shares during the term of
the relevant Transaction under Rule 10b-18 in the same manner that Rule 10b-18
would limit the Counterparty from purchasing Shares of its Common Stock under
Rule 10b-18, other than, solely for purposes of this Section 10, any such
transaction in which the consideration consists solely of cash and there is no
valuation period.

Any adjustment to the terms of any Transaction hereunder and the determination
of any amounts due upon termination of any Transaction hereunder as a result of
a Merger Transaction shall be made without duplication in respect of any prior
adjustment hereunder (including, without limitation, any prior adjustment
pursuant to Section 11 below).

 

11. Special Provisions for Acquisition Transaction Announcements.
Notwithstanding anything to the contrary herein or in the Equity Definitions:

 

  (a) If an Acquisition Transaction Announcement occurs on or prior to the
Settlement Date for any Transaction, then the Calculation Agent shall make such
adjustment, in a commercially reasonable manner, to the Forward Price Adjustment
Amount as the Calculation Agent determines appropriate, at such time as the
Calculation Agent determines appropriate, to account for the economic effect on
the Forward Price Adjustment Amount of such Acquisition Transaction Announcement
in accordance with “Method of Adjustment” as set forth in Section 1 above, as
amended pursuant to Section 22(a)-(c) of this Master Confirmation.

 

  (b) “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction or an event that, if consummated, would result in an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement by the Counterparty or any of its subsidiaries of the intention to
solicit or enter into, or to explore strategic alternatives or other similar
undertaking that may include, an Acquisition Transaction, (iv) the announcement
by a bona fide person of such person’s intention to pursue an Acquisition
Transaction that in the good faith commercially reasonable judgment of the
Calculation Agent is reasonably likely to result in an Acquisition Transaction;
provided that the Calculation Agent shall in good faith determine whether any
such person is a bona fide person or (v) any announcement of any change or
amendment to any previous Acquisition Transaction Announcement (including any
announcement of the abandonment of any such previously announced Acquisition
Transaction, agreement, letter of intent, understanding or intention).

 

  (c)

“Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “30%” and references to “50%” being replaced
by “75%” and without reference to the clause beginning immediately following the
definition of Reverse Merger therein to the end of such definition), Tender
Offer or Merger Transaction or any other transaction involving the merger of
Counterparty with or into any third party, (ii) the sale or transfer of all or
substantially all of the assets of Counterparty, (iii) a recapitalization,
reclassification, binding share exchange or other similar transaction with
respect to Counterparty, (iv) any lease, exchange, transfer, disposition
(including, without limitation, by way of spin-off or distribution) of assets
(including, without

 

17



--------------------------------------------------------------------------------

  limitation, any capital stock or other ownership interests in subsidiaries) or
other similar event by Counterparty or any of its subsidiaries where the
aggregate consideration transferable or receivable by or to Counterparty or its
subsidiaries exceeds 25% of the market capitalization of Counterparty (measured
as of the relevant date of announcement) or (v) any transaction in which
Counterparty or its board of directors has a legal obligation to make a
recommendation to its shareowners in respect of such transaction (whether
pursuant to Rule 14e-2 under the Exchange Act or otherwise).

Any adjustment to the terms of any Transaction hereunder as a result of an
Acquisition Transaction Announcement shall be made without duplication in
respect of any prior adjustment hereunder (including, without limitation, any
prior adjustment pursuant to Section 10 above).

 

12. Acknowledgments.

 

  (a) The parties hereto intend for:

 

  (i) each Transaction to be a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code and a “forward contract” as defined in
Section 101(25) of the Bankruptcy Code, and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(27), 362(o), 546(e), 546(j), 555, 556, 560 and 561 of the Bankruptcy
Code;

 

  (ii) the Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;

 

  (iii) a party’s right to liquidate, terminate or accelerate any Transaction,
net out or offset termination values or payment amounts, and to exercise any
other remedies upon the occurrence of any Event of Default or Termination Event
under the Agreement with respect to the other party or any Extraordinary Event
that results in the termination or cancellation of any Transaction to constitute
a “contractual right” (as defined in the Bankruptcy Code); and

 

  (iv) all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

 

  (b) Counterparty acknowledges that:

 

  (i) during the term of any Transaction, Dealer and its Affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;

 

  (ii) Dealer and its Affiliates may also be active in the market for the Shares
and Share-linked transactions other than in connection with hedging activities
in relation to any Transaction;

 

  (iii) Dealer shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;

 

  (iv) any market activities of Dealer and its Affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and

 

18



--------------------------------------------------------------------------------

  (v) each Transaction is a derivatives transaction in which it has granted
Dealer an option; Dealer may purchase shares for its own account at an average
price that may be greater than, or less than, the price paid by Counterparty
under the terms of the related Transaction.

 

13. No Collateral, Netting or Setoff. Notwithstanding any provision of the
Agreement or any other agreement between the parties to the contrary, the
obligations of Counterparty hereunder are not secured by any collateral.
Obligations under any Transaction shall not be netted, recouped or set off
(including pursuant to Section 6 of the Agreement) against any other obligations
of the parties, whether arising under the Agreement, this Master Confirmation or
any Supplemental Confirmation, or under any other agreement between the parties
hereto, by operation of law or otherwise, and no other obligations of the
parties shall be netted, recouped or set off (including pursuant to Section 6 of
the Agreement) against obligations under any Transaction, whether arising under
the Agreement, this Master Confirmation or any Supplemental Confirmation, or
under any other agreement between the parties hereto, by operation of law or
otherwise, and each party hereby waives any such right of setoff, netting or
recoupment.

 

14. Delivery of Shares. Notwithstanding anything to the contrary herein, Dealer
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

 

15.

Alternative Termination Settlement. In the event that (a) an Early Termination
Date (whether as a result of an Event of Default or a Termination Event) occurs
or is designated with respect to any Transaction or (b) any Transaction is
cancelled or terminated upon the occurrence of an Extraordinary Event (except as
a result of (i) a Nationalization, Insolvency or Merger Event in which the
consideration to be paid to holders of Shares consists solely of cash, (ii) a
Merger Event or Tender Offer that is within Counterparty’s control, or (iii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party other than an Event of Default
arising solely from a failure to comply with Section 6(b)(vi) of this Master
Confirmation, an Event of Default of the type described in Section 5(a)(iii),
(v), (vi), (vii) or (viii) of the Agreement or a Termination Event of the type
described in Section 5(b) of the Agreement, in each case that resulted from an
event or events outside Counterparty’s control), if either party would owe any
amount to the other party pursuant to Section 6(d)(ii) of the Agreement or any
Cancellation Amount pursuant to Article 12 of the Equity Definitions (any such
amount, a “Payment Amount”), then, in lieu of any payment of such Payment
Amount, unless Counterparty makes an election to the contrary no later than the
Early Termination Date or the date on which such Transaction is terminated or
cancelled, Counterparty or Dealer, as the case may be, shall deliver to the
other party a number of Shares (or, in the case of a Nationalization, Insolvency
or Merger Event, a number of units, each comprising the number or amount of the
securities or property that a hypothetical holder of one Share would receive in
such Nationalization, Insolvency or Merger Event, as the case may be (each such
unit, an “Alternative Delivery Unit”) with a value equal to the Payment Amount,
as determined by the Calculation Agent in good faith and in a commercially
reasonably manner over a commercially reasonable period of time (and the parties
agree that, in making such determination of value, the Calculation Agent may
take into account a number of factors, including, without limitation, the market
price of the Shares or Alternative Delivery Units on the Early Termination Date
or the date of early cancellation or termination, as the case may be, and, if
such delivery is made by Dealer, the prices at which Dealer purchases Shares or
Alternative Delivery Units on any Exchange Business Day to fulfill its delivery
obligations under this Section 15); provided that in determining the composition
of any Alternative Delivery Unit, if the relevant Nationalization, Insolvency or
Merger Event involves a choice of consideration to be received by holders, such
holder shall be deemed to have elected to receive the maximum possible amount of
cash; and provided further that Counterparty may elect that the provisions of
this Section 15 above providing for the delivery of Shares or Alternative
Delivery Units, as the case may be, shall not apply only if Counterparty
represents and warrants to Dealer, in writing on the date it notifies Dealer of
such election, that, as of such date, Counterparty is not aware of any material
non-public information regarding Counterparty or the Shares and is making such
election in good faith and not as part of a plan or scheme to evade compliance
with the federal securities laws. If delivery of Shares or Alternative Delivery
Units, as the case may be, pursuant to

 

19



--------------------------------------------------------------------------------

  this Section 15 is to be made by Counterparty, paragraphs 2 through 7 of Annex
A hereto shall apply as if (A) such delivery were a settlement of such
Transaction to which Net Share Settlement applied, (B) the Cash Settlement
Payment Date were the Early Termination Date or the date of early cancellation
or termination, as the case may be, and (C) the Forward Cash Settlement Amount
were equal to (x) zero minus (y) the Payment Amount owed by Counterparty. For
the avoidance of doubt, if Counterparty validly elects for the provisions of
this Section 15 relating to the delivery of Shares or Alternative Delivery
Units, as the case may be, not to apply to any Payment Amount, the provisions of
Article 12 of the Equity Definitions, or the provisions of Section 6(d)(ii) of
the Agreement, as the case may be, shall apply. If delivery of Shares or
Alternative Delivery Units, as the case may be, is to be made by Dealer pursuant
to this Section 15, the period during which Dealer purchases Shares or
Alternative Delivery Units to fulfill its delivery obligations under this
Section 15 shall be referred to as the “Seller Termination Purchase Period”.

 

16. Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating (a) the Close-Out Amount pursuant to
Section 6 of the Agreement and (b) the amount due upon cancellation or
termination of any Transaction (whether in whole or in part) pursuant to Article
12 of the Equity Definitions as a result of an Extraordinary Event, Dealer may
(but need not) determine such amount based on (i) expected losses assuming a
commercially reasonable (including, without limitation, with regard to
reasonable legal and regulatory guidelines customary for transactions of this
type) risk bid were used to determine loss or (ii) the price at which one or
more market participants would offer to sell to the Seller a block of shares of
Common Stock equal in number to the Seller’s hedge position in relation to the
relevant Transaction. Notwithstanding anything to the contrary in
Section 6(d)(ii) of the Agreement or Article 12 of the Equity Definitions, all
amounts calculated as being due in respect of an Early Termination Date under
Section 6(e) of the Agreement or upon cancellation or termination of the
relevant Transaction under Article 12 of the Equity Definitions will be payable
on the day that notice of the amount payable is effective; provided that if
Counterparty elects to receive or deliver Shares or Alternative Delivery Units
in accordance with Section 15, such Shares or Alternative Delivery Units shall
be delivered on a date selected by Dealer as promptly as practicable.

 

17. Limit on Beneficial Ownership. Notwithstanding anything to the contrary in
this Master Confirmation, Counterparty acknowledges and agrees that, on any day,
Dealer shall not be obligated to receive from Counterparty any Shares, and
Counterparty shall not be entitled to deliver to Dealer any Shares, to the
extent (but only to the extent) that after such transactions Dealer’s ultimate
parent entity would directly or indirectly “beneficially own” (as such term is
defined for purposes of Section 13(d) of the Exchange Act) at any time on such
day in excess of 8% of the outstanding Shares. Any purported receipt of Shares
shall be void and have no effect to the extent (but only to the extent) that
after such receipt, Dealer’s ultimate parent entity would directly or indirectly
so beneficially own in excess of 8% of the outstanding Shares. If, on any day,
any receipt of Shares by Dealer is not effected, in whole or in part, as a
result of this Section 17, Counterparty’s obligations to deliver such Shares
shall not be extinguished and any such delivery shall be effected over time by
Counterparty as promptly as Dealer determines, such that after any such
delivery, Dealer’s ultimate parent entity would not directly or indirectly
beneficially own in excess of 8% of the outstanding Shares.

 

18. Maximum Share Delivery. Notwithstanding anything to the contrary in this
Master Confirmation, in no event shall Dealer be required to deliver any Shares,
or any Shares or other securities comprising Alternative Delivery Units, in
respect of any Transaction in excess of the Maximum Number of Shares set forth
in the Supplemental Confirmation for such Transaction.

 

19. Additional Termination Events.

 

  (a) The occurrence of an event described in paragraph III of Annex B hereto
will constitute an Additional Termination Event, with Counterparty as the sole
Affected Party and the Transactions specified in such paragraph III as the
Affected Transactions.

 

  (b) Notwithstanding anything to the contrary in Section 6 of the Agreement, if
a Termination Price is specified in the Supplemental Confirmation for any
Transaction, then an Additional Termination Event (with respect to which
Counterparty shall be the sole Affected Party and such Transaction shall be the
sole Affected Transaction) will occur without any notice or action by Dealer or
Counterparty if, on two consecutive Exchange Business Days, the price of the
Shares on the Exchange at any time falls below such Termination Price.

 

20



--------------------------------------------------------------------------------

20. Non-confidentiality. Dealer and Counterparty hereby acknowledge and agree
that, subject to Section 8(e), each is authorized to disclose the tax structure
and tax treatment of the transactions contemplated by this Master Confirmation
and any Supplemental Confirmation hereunder to any and all persons, without
limitation of any kind, and there are no express or implied agreements,
arrangements or understandings to the contrary.

 

21. Assignment and Transfer. Notwithstanding anything to the contrary in the
Agreement, without the consent of Counterparty, Dealer may assign any of its
rights or duties hereunder to any one or more of its Affiliates (1) that has a
long-term issuer rating that is equal to or better than Dealer’s credit rating
at the time of such assignment, or (2) whose obligations hereunder will be
guaranteed, pursuant to the terms of a customary guarantee in a form used
generally for similar transactions, by Dealer or Dealer’s ultimate parent;
provided that, at the time of such assignment (i) Counterparty will not be
required to pay (including a payment in kind) to the transferee any amount in
respect of an Indemnifiable Tax under Section 2(d)(i)(4) of the Agreement
(except in respect of interest under Section 2(e), 6(d)(ii) or 6(e) of the
Agreement) greater than the amount in respect of which Counterparty would have
been required to pay to Dealer in the absence of such transfer; and
(ii) Counterparty will not receive any payment (including a payment in kind)
from which an amount had been withheld or deducted, on account of a Tax under
Section 2(d)(i) of the Agreement (except in respect of interest under
Section 2(e), 6(d)(ii) or 6(e) of the Agreement), in excess of that which Dealer
would have been required to so withhold or deduct in the absence of such
transfer, except to the extent that the transferee will be required to make
additional payments pursuant to Section 2(d)(i)(4) of the Agreement in respect
of such excess. Notwithstanding any other provision in this Master Confirmation
to the contrary requiring or allowing Dealer to purchase, sell, receive or
deliver any Shares or other securities to or from Counterparty, Dealer may
designate any of its Affiliates to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform Dealer’s obligations in
respect of any Transaction and any such designee may assume such obligations.
Dealer may assign the right to receive Settlement Shares to any third party who
may legally receive Settlement Shares. Dealer shall be discharged of its
obligations to Counterparty only to the extent of any such performance. For the
avoidance of doubt, Dealer hereby acknowledges that notwithstanding any such
designation hereunder, to the extent any of Dealer’s obligations in respect of
any Transaction are not completed by its designee, Dealer shall be obligated to
continue to perform or to cause any other of its designees to perform in respect
of such obligations.

 

22. Amendments to the Equity Definitions.

 

  (a) Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the words “in
the commercially reasonable judgment of the Calculation Agent, a material
economic”; and adding the phrase “or such Transaction” at the end of the
sentence.

 

  (b) Section 11.2(c) of the Equity Definitions is hereby amended by
(i) replacing the words “a diluting or concentrative” with “a material economic”
in the fifth line thereof, (ii) adding the phrase “or such Transaction” after
the words “the relevant Shares” in the same sentence, (iii) replacing the words
“dilutive or concentrative” in the sixth to last line thereof with “material
economic”, and (iv) with respect to any Potential Adjustment Event under
Sections 11.2(e)(ii)(B), (C) and (D), 11.2(e)(v), 11.2(e)(vi), or 11.2(e)(vii)
only, deleting the phrase “(provided that no adjustments will be made to account
solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing it with the phrase
“(and, for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares).”

 

  (c) Section 11.2(e) of the Equity Definitions is hereby amended by deleting
clause (iii) thereof in its entirety. Section 11.2(e)(v) of the Equity
Definitions is amended by adding the words “at a premium to the current market
price thereof (other than in connection with Permitted Purchases)” after the
word “Shares” in such Section. Section 11.2(e)(vii) of the Equity Definitions is
hereby amended by deleting the words “a diluting or concentrative” and replacing
them with the words “in the commercially reasonable judgement of the Calculation
Agent, a material economic”; and adding the phrase “or the relevant Transaction”
at the end of the sentence.

 

21



--------------------------------------------------------------------------------

  (d) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(i) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (ii) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

  (e) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

  (i) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

 

  (ii) replacing the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

  (f) Section 12.9(b)(v) of the Equity Definitions is hereby amended by adding
the phrase “; provided that the Non-Hedging Party may so elect to terminate the
relevant Transaction only if the Non-Hedging Party represents and warrants to
the Hedging Party in writing on the date it notifies the Hedging Party of such
election that, as of such date, the Non-Hedging Party is not aware of any
material non-public information regarding Counterparty or the Shares and is
making such election in good faith and not as part of a plan or scheme to evade
compliance with the federal securities laws” immediately prior to the period at
the end of subsection (C).

 

  (g) Section 12.9(b)(v) of the Equity Definitions is hereby amended by deleting
clause (X) in the final sentence.

 

23. Reserved.

 

24. Status of Claims in Bankruptcy. Dealer acknowledges and agrees that neither
this Master Confirmation nor any Supplemental Confirmation is intended to convey
to Dealer rights against Counterparty with respect to any Transaction that are
senior to the claims of common stockholders of Counterparty in any United States
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Dealer’s right to pursue remedies in the event of a
breach by Counterparty of its obligations and agreements with respect to any
Transaction; provided further that nothing herein shall limit or shall be deemed
to limit Dealer’s rights in respect of any transactions other than any
Transaction.

 

25. Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, nor any similar legal certainty provision in any legislation enacted,
or rule or regulation promulgated, on or after the date of this Master
Confirmation, shall limit or otherwise impair either party’s otherwise
applicable rights to terminate, renegotiate, modify, amend or supplement any
Supplemental Confirmation, this Master Confirmation or the Agreement, as
applicable, arising from a termination event, force majeure, illegality,
increased costs, regulatory change or similar event under any Supplemental
Confirmation, this Master Confirmation, the Equity Definitions incorporated
herein, or the Agreement (including, without limitation, rights arising from
Change in Law, Loss of Stock Borrow, Increased Cost of Stock Borrow, Hedging
Disruption, Increased Cost of Hedging, or Illegality).

 

26. Delivery of Cash. For the avoidance of doubt, other than (x) payment of the
Prepayment Amount by Buyer and (y) any payment required pursuant Section 23 of
this Master Confirmation, nothing in this Master Confirmation shall be
interpreted as requiring Buyer to cash settle any Transaction hereunder, except
in circumstances where cash settlement is within Buyer’s control (including,
without limitation, where Buyer elects to deliver or receive cash, where Buyer
fails timely to elect to deliver Settlement Shares pursuant Annex A hereof in
settlement of any Transaction hereunder or to deliver or receive Alternative
Termination Delivery Units, or where Buyer has made settlement by delivery of
Unregistered Settlement Shares in accordance with Annex A hereof unavailable due
to the occurrence of events within its control) or in those circumstances in
which holders of the Shares would also receive cash.

 

22



--------------------------------------------------------------------------------

27. Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

 

28. Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE AGREEMENT, THIS MASTER CONFIRMATION, EACH
SUPPLEMENTAL CONFIRMATION, THE TRANSACTIONS HEREUNDER AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT, THIS MASTER CONFIRMATION AND ANY SUPPLEMENTAL
CONFIRMATION AND THE TRANSACTIONS HEREUNDER. EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A SUIT,
ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE TRANSACTIONS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
PROVIDED HEREIN.

 

23



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Master Confirmation and returning it to us.

 

 

Very truly yours,     Citibank, N.A.     By:  

/s/ Peter Barna

  Authorized Signatory   Name: Peter Barna

Accepted and confirmed as

of the date first set

forth above:

 

RAMBUS, INC. By:  

/s/ Rahul Mathur

  Authorized Signatory   Name: Rahul Mathur



--------------------------------------------------------------------------------

SCHEDULE A

SUPPLEMENTAL CONFIRMATION

Citibank, N.A.

388 Greenwich Street

New York, NY 10013

March 5, 2018

To: Rambus, Inc.

1050 Enterprise Way, Suite 700

Sunnyvale, California 94089

Attention: Treasurer

Telephone No.: (408) 462-8000

Facsimile No.: (408) 462-8001

 

Re: Supplemental Confirmation—Uncollared Accelerated Share Repurchase

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Citibank, N.A. (“Dealer”),
and Rambus, Inc., a Delaware corporation (“Counterparty”) on the Trade Date
specified below. This Supplemental Confirmation is a binding contract between
Dealer and Counterparty as of the relevant Trade Date for the Transaction
referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation, dated as of March 5, 2018 (the “Master Confirmation”),
between Dealer and Counterparty, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:    March 5, 2018 Forward Price Adjustment Amount:    USD 0.370787
Calculation Period Start Date:    March 6, 2018 Scheduled Termination Date:   
September 4, 2018 Final Termination Date:    December 4, 2018 First Acceleration
Date:    June 4, 2018 Prepayment Amount:    USD 50,000,000.00 Prepayment Date:
   March 7, 2018 Initial Shares:    3,117,693 Shares; provided that if, in
connection with the Transaction, Dealer is unable, after using commercially
reasonable efforts, to borrow or otherwise acquire a number of Shares equal to
the Initial Shares for delivery to Counterparty on the Initial Share Delivery
Date, the Initial Shares delivered on the Initial Share Delivery Date shall be
reduced to such number of Shares that Dealer is able to so borrow or otherwise
acquire; provided further that if the Initial Shares are reduced as provided in
the preceding proviso, then Dealer shall use commercially reasonable efforts to
borrow or

 

Schedule A-1



--------------------------------------------------------------------------------

   otherwise acquire an additional number of Shares equal to the shortfall in
the Initial Shares delivered on the Initial Share Delivery Date and shall
deliver such additional Shares as promptly as practicable, and all Shares so
delivered shall be considered Initial Shares. All Shares delivered to
Counterparty in respect of the Transaction pursuant to this paragraph shall be
the “Initial Shares” for purposes of “Number of Shares to be Delivered” in the
Master Confirmation. Initial Share Delivery Date:    March 7, 2018 Maximum Stock
Loan Rate:    75 basis points per annum Initial Stock Loan Rate:    25 basis
points per annum Maximum Number of Shares:    54,923,800 Shares Floor Price:   
USD 1.00 per Share Termination Price:    USD 6.42 per Share Additional Relevant
Days:    The five (5) Exchange Business Days immediately following the
Calculation Period. Reserved Shares:    Notwithstanding anything to the contrary
in the Master Confirmation, as of the date of this Supplemental Confirmation,
the Reserved Shares shall be equal to 7,794,232 Shares.

3. Counterparty represents and warrants to Dealer that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs, except as set forth in any notice delivered pursuant to
Section 6(b)(xi) of the Master Confirmation.

4. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

 

Schedule A-2



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Supplemental Confirmation and returning it to us.

 

Very truly yours,     Citibank, N.A.     By:  

/s/ Peter Barna

  Authorized Signatory   Name: Peter Barna

Accepted and confirmed

as of the Trade Date:

 

RAMBUS, INC. By:  

/s/ Rahul Mathur

  Authorized Signatory   Name: Rahul Mathur

 

Schedule A-3



--------------------------------------------------------------------------------

SCHEDULE B

FORM OF CERTIFICATE OF RULE 10B-18 PURCHASES

[Letterhead of Counterparty]

[                             ]

[                             ]

[                             ]

Facsimile: [                            ]

Telephone: [                            ]

 

Re: Uncollared Accelerated Share Repurchase

Ladies and Gentlemen:

In connection with our entry into the Master Confirmation, dated as of March 5,
2018, between Citibank, N.A. (“Dealer”), and Rambus, Inc., a Delaware
corporation, as amended and supplemented from time to time (the “Master
Confirmation”), we hereby represent that set forth below is the total number of
shares of our common stock purchased by or for us or any of our affiliated
purchasers in Rule 10b-18 purchases of blocks (all as defined in Rule 10b-18
under the Securities Exchange Act of 1934) pursuant to the once-a-week block
exception set forth in Rule 10b-18(b)(4) during the four full calendar weeks
immediately preceding the first day of the [Calculation Period][Settlement
Valuation Period][Seller Termination Purchase Period] (as defined in the Master
Confirmation) and the week during which the first day of such [Calculation
Period][Settlement Valuation Period][Seller Termination Purchase Period] occurs.

Number of Shares:                         

We understand that you will use this information in calculating trading volume
for purposes of Rule 10b-18.

Very truly yours,

RAMBUS, INC.

By:

Authorized Signatory

Name:

 

Schedule B



--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1. The following Counterparty Settlement Provisions shall apply to any
Transaction to the extent indicated under the Master Confirmation:

 

Settlement Currency:    USD Settlement Method Election:    Applicable; provided
that (i) Section 7.1 of the Equity Definitions is hereby amended by deleting the
word “Physical” in the sixth line thereof and replacing it with the words “Net
Share” and (ii) the Electing Party may make a settlement method election only if
the Electing Party represents and warrants to Dealer in writing on the date it
notifies Dealer of its election that, as of such date, the Electing Party is not
aware of any material non-public information regarding Counterparty or the
Shares and is electing the settlement method in good faith and not as part of a
plan or scheme to evade compliance with the federal securities laws. Electing
Party:    Counterparty Settlement Method Election Date:    The earlier of
(x) the second Exchange Business Day immediately following the Accelerated
Termination Date (in which case election under Section 7.1 of the Equity
Definitions shall be made no later than 10 minutes prior to the open of trading
on the Exchange on such second Exchange Business Day) and (y) the Scheduled
Termination Date (such earlier date, the “Scheduled Settlement Election Date”),
unless, on the Scheduled Settlement Election Date, Counterparty is aware of any
material, non-public information regarding Counterparty or the Shares, in which
case the Settlement Method Election Date shall be the earlier of (x) the 30th
calendar day immediately following the Scheduled Settlement Election Date and
(y) the first date immediately following the Scheduled Settlement Election Date
on which Counterparty is not aware of any material, non-public information
regarding Counterparty or the Shares. Default Settlement Method:    Cash
Settlement Forward Cash Settlement Amount:    An amount equal to (a) the Number
of Shares to be Delivered, multiplied by (b) the Settlement Price. Settlement
Price:    An amount equal to the average of the VWAP Prices for the Exchange
Business Days in the Settlement Valuation Period, subject to Valuation
Disruption as specified in the Master Confirmation (in each case, plus interest
on such amount during the period of beginning on, and including, the first
Exchange Business Day of the Settlement Valuation Period and ending on, but
excluding, the Cash Settlement Payment Date at the rate of interest for
Counterparty’s long term, unsecured and unsubordinated indebtedness, as
determined by the Calculation Agent).

 

Annex A-1



--------------------------------------------------------------------------------

Settlement Valuation Period:    A number of Scheduled Trading Days selected by
Dealer in its commercially reasonable discretion, beginning on the Scheduled
Trading Day immediately following the Termination Date. Dealer shall notify
Counterparty of the last Scheduled Trading Day of the Settlement Valuation
Period on or prior to the Exchange Business Day immediately following such last
Scheduled Trading Day. Cash Settlement:    If Cash Settlement is applicable,
then Buyer shall pay to Seller the absolute value of the Forward Cash Settlement
Amount on the Cash Settlement Payment Date. Cash Settlement Payment Date:    The
later of (x) the Exchange Business Day immediately following the last day of the
Settlement Valuation Period and (y) the earlier of the Exchange Business Day
immediately following the date of Counterparty’s Settlement Method Election and
the Settlement Method Election Date. Net Share Settlement Procedures:    If Net
Share Settlement is applicable, Net Share Settlement shall be made in accordance
with paragraphs 2 through 7 below.

2. Net Share Settlement shall be made by delivery on the Cash Settlement Payment
Date of a number of Shares satisfying the conditions set forth in paragraph 3
below (the “Registered Settlement Shares”), or a number of Shares not satisfying
such conditions (the “Unregistered Settlement Shares”), in either case with a
value equal to 100.50% (in the case of Registered Settlement Shares) or 102.50%
(in the case of Unregistered Settlement Shares) of the absolute value of the
Forward Cash Settlement Amount, with such Shares’ value based on the value
thereof to Dealer (which value shall, in the case of Unregistered Settlement
Shares, take into account a commercially reasonable illiquidity discount), in
each case as determined by the Calculation Agent in good faith and a
commercially reasonable manner. If all of the conditions for delivery of either
Registered Settlement Shares or Unregistered Settlement Shares have not been
satisfied, Cash Settlement shall be applicable in accordance with paragraph 1
above notwithstanding Counterparty’s election of Net Share Settlement.

3. Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:

(a) a registration statement covering public resale of the Registered Settlement
Shares by Dealer (the “Registration Statement”) shall have been filed with the
Securities and Exchange Commission under the Securities Act and been declared or
otherwise become effective on or prior to the date of delivery, and no stop
order shall be in effect with respect to the Registration Statement; a printed
prospectus relating to the Registered Settlement Shares (including, without
limitation, any prospectus supplement thereto, the “Prospectus”) shall have been
delivered to Dealer, in such quantities as Dealer shall reasonably have
requested, on or prior to the date of delivery;

(b) the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be reasonably satisfactory to Dealer;

(c) as of or prior to the date of delivery, Dealer and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities for companies of a similar size in a similar industry
(provided that prior to receiving or being granted access to any such
information, Dealer and any such agent may be required by Counterparty to enter
into a customary nondisclosure agreement with Counterparty in respect of any
such due diligence investigation) and the results of such investigation are
satisfactory to Dealer, in its judgment; and

(d) as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with Dealer in connection with the public resale of
the Registered Settlement Shares by Dealer substantially similar to underwriting
agreements customary for underwritten offerings of equity securities for
companies of a similar size in a similar industry, in form and substance
reasonably satisfactory to Dealer, which Underwriting Agreement shall include,
without limitation, provisions substantially similar to those contained in such
underwriting agreements relating, without limitation, to the mutual
indemnification of, and contribution in connection with the liability of, the
parties and the provision of customary opinions, accountants’ comfort letters
and lawyers’ negative assurance letters.

 

Annex A-2



--------------------------------------------------------------------------------

4. If Counterparty delivers Unregistered Settlement Shares pursuant to paragraph
2 above:

(a) all Unregistered Settlement Shares shall be delivered to Dealer (or any
Affiliate of Dealer designated by Dealer) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;

(b) as of or prior to the date of delivery, Dealer and any potential purchaser
of any such shares from Dealer (or any Affiliate of Dealer designated by Dealer)
identified by Dealer shall be afforded a commercially reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty customary in
scope for private placements of equity securities of similar size by issuers
similar to Counterparty (including, without limitation, the right to have made
available to them for inspection all relevant financial and other records,
pertinent corporate documents and other information reasonably requested by
them); provided that prior to receiving or being granted access to any such
information, any such Dealer (or Affiliate) or potential purchaser may be
required by Counterparty to enter into a customary nondisclosure agreement with
Counterparty in respect of any such due diligence investigation;

(c) as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with Dealer (or any Affiliate of Dealer
designated by Dealer) in connection with the private placement of such shares by
Counterparty to Dealer (or any such Affiliate) and the private resale of such
shares by Dealer (or any such Affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities for companies of a similar size in a similar industry, in form and
substance commercially reasonably satisfactory to Dealer, which Private
Placement Agreement shall include, without limitation, provisions substantially
similar to those contained in such private placement purchase agreements
relating, without limitation, to the mutual indemnification of, and contribution
in connection with the liability of, the parties and the provision of customary
opinions, accountants’ comfort letters and lawyers’ negative assurance letters,
and shall provide for the payment by Counterparty of all reasonable fees and
actual, documented out-of-pocket expenses of Dealer (and any such Affiliate) in
connection with such resale, including, without limitation, all reasonable fees
and actual, documented out-of-pocket expenses of counsel for Dealer, and shall
contain representations, warranties, covenants and agreements of the parties
reasonably necessary or advisable to establish and maintain the availability of
an exemption from the registration requirements of the Securities Act for such
resales; and

(d) in connection with the private placement of such shares by Counterparty to
Dealer (or any such Affiliate) and the private resale of such shares by Dealer
(or any such Affiliate), Counterparty shall, if so requested by Dealer, prepare,
in cooperation with Dealer, a private placement memorandum in form and substance
reasonably satisfactory to Dealer for companies of a similar size and in a
similar industry.

5. Dealer, itself or through an Affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to Dealer pursuant to paragraph 6 below commencing on
the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by Dealer, is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If Counterparty is
prohibited by law or by contract from disclosing all material non-public
information known to Counterparty with respect to Counterparty and the Shares to
any potential purchasers of such Settlement Shares, then the sale of such
Settlement Shares shall not be required to commence until the earlier of (x) the
30th calendar day immediately following the Cash Settlement Payment Date and
(y) the first date immediately following the Cash Settlement Payment Date on
which Counterparty reasonably concludes that it is able to disclose such
information. If the proceeds of any sale(s) made by Dealer, the Selling Agent or
any underwriter(s), net of any commercially reasonable fees and commissions
(including, without limitation, underwriting or placement fees) customary for
similar transactions under the circumstances at the time of the offering,
together with commercially reasonable carrying charges and expenses incurred in
connection with the offer and sale of the Shares (including, without limitation,
the covering of any over-allotment or short position (syndicate or otherwise))
(the “Net Proceeds”) exceed the absolute value of the Forward Cash Settlement
Amount, Dealer will refund, in USD, such excess to Counterparty on the date that
is three (3) Currency Business Days following the Final Resale Date, and, if any
portion of the Settlement Shares remains unsold, Dealer shall return to
Counterparty on that date such unsold Shares.

 

Annex A-3



--------------------------------------------------------------------------------

6. If the Calculation Agent determines in its commercially reasonable discretion
that the Net Proceeds received from the sale of the Registered Settlement Shares
or Unregistered Settlement Shares or any Makewhole Shares, if any, pursuant to
this paragraph 6 are less than the absolute value of the Forward Cash Settlement
Amount (the amount in USD by which the Net Proceeds are less than the absolute
value of the Forward Cash Settlement Amount being the “Shortfall” and the date
on which such determination is made, the “Deficiency Determination Date”),
Counterparty shall on the Exchange Business Day next succeeding the Deficiency
Determination Date (the “Makewhole Notice Date”) deliver to Dealer, through the
Selling Agent, a notice of Counterparty’s election that Counterparty shall
either (i) pay an amount in cash equal to the Shortfall on the day that is one
Currency Business Day after the Makewhole Notice Date, or (ii) deliver
additional Shares. If Counterparty elects to deliver to Dealer additional
Shares, then Counterparty shall deliver additional Shares in compliance with the
terms and conditions of paragraph 3 or paragraph 4 above, as the case may be
(the “Makewhole Shares”), on the first Clearance System Business Day which is
also an Exchange Business Day following the Makewhole Notice Date in such number
as the Calculation Agent reasonably believes would have a market value on that
Exchange Business Day equal to the Shortfall. Such Makewhole Shares shall be
sold by Dealer in accordance with the provisions above; provided that if the sum
of the Net Proceeds from the sale of the originally delivered Shares and the Net
Proceeds from the sale of any Makewhole Shares is less than the absolute value
of the Forward Cash Settlement Amount then Counterparty shall, at its election,
either make such cash payment or deliver to Dealer further Makewhole Shares
until such Shortfall has been reduced to zero.

7. Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares for any Transaction be greater than the Reserved Shares minus
the amount of any Shares actually delivered by Counterparty under any other
Transaction under this Master Confirmation (the result of such calculation, the
“Capped Number”). Counterparty represents and warrants (which shall be deemed to
be repeated on each day that a Transaction is outstanding) that the Capped
Number is equal to or less than the number of Shares determined according to the
following formula:

A – B

 

  Where    A =    the number of authorized but unissued shares of Counterparty
that are not reserved for future issuance on the date of the determination of
the Capped Number; and      B =    the maximum number of Shares required to be
delivered to third parties if Counterparty elected Net Share Settlement of all
transactions in the Shares (other than Transactions in the Shares under this
Master Confirmation) with all third parties that are then currently outstanding
and unexercised.

“Reserved Shares” means, for each Transaction, as set forth in the Supplemental
Confirmation for such Transaction.

If at any time, as a result of this paragraph 7, Counterparty fails to deliver
to Dealer any Settlement Shares, Counterparty shall, to the extent that
Counterparty has at such time authorized but unissued Shares not reserved for
other purposes, promptly notify Dealer thereof and deliver to Dealer a number of
Shares not previously delivered as a result of this paragraph 7. Counterparty
agrees to use its best efforts to cause the number of authorized but unissued
Shares to be increased, if necessary, to an amount sufficient to permit
Counterparty to fulfill its obligation to deliver any Settlement Shares.

 

Annex A-4



--------------------------------------------------------------------------------

ANNEX B

COMMUNICATIONS PROCEDURES

March [•], 2018

 

  I. Introduction

Rambus, Inc. (“Counterparty”) and Citibank, N.A. (“Dealer”) have adopted these
communications procedures (the “Communications Procedures”) in connection with
entering into the Master Confirmation (the “Master Confirmation”), dated as of
March 5, 2018, between Dealer and Counterparty relating to Uncollared
Accelerated Share Repurchase transactions. These Communications Procedures
supplement, form part of, and are subject to the Master Confirmation.

 

  II. Communications Rules

For each Transaction, from the Trade Date for such Transaction until the date
all payments or deliveries of Shares have been made with respect to such
Transaction, Counterparty and its Employees and Designees shall not engage in
any Program-Related Communication with, or disclose any Material Non-Public
Information to, any Trading Personnel. Except as set forth in the preceding
sentence, the Master Confirmation shall not limit Counterparty and its Employees
and Designees in their communication with Affiliates and Employees of Dealer,
including, without limitation, Employees who are Permitted Contacts.

 

  III. Termination

If, in the reasonable judgment of any Trading Personnel or any Affiliate or
Employee of Dealer participating in any Communication with Counterparty or any
Employee or Designee of Counterparty, such Communication would not be permitted
by these Communications Procedures, such Trading Personnel or Affiliate or
Employee of Dealer shall immediately terminate such Communication. In such case,
or if such Trading Personnel or Affiliate or Employee of Dealer determines
following completion of any Communication with Counterparty or any Employee or
Designee of Counterparty that such Communication was not permitted by these
Communications Procedures, such Trading Personnel or such Affiliate or Employee
of Dealer shall promptly consult with his or her supervisors and with counsel
for Dealer regarding such Communication. If, in the reasonable judgment of
Dealer’s counsel following such consultation, there is more than an
insignificant risk that such Communication could materially jeopardize the
availability of the affirmative defenses provided in Rule 10b5-1 under the
Exchange Act with respect to any ongoing or contemplated activities of Dealer or
its Affiliates in respect of any Transaction pursuant to the Master
Confirmation, it shall be an Additional Termination Event pursuant to
Section 19(a) of the Master Confirmation, with Counterparty as the sole Affected
Party and all Transactions under the Master Confirmation as Affected
Transactions.

 

  IV. Definitions

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Master Confirmation. As used herein, the following words
and phrases shall have the following meanings:

“Communication” means any contact or communication (whether written, electronic,
oral or otherwise) between Counterparty or any of its Employees or Designees, on
the one hand, and Dealer or any of its Affiliates or Employees, on the other
hand.

“Designee” means a person designated, in writing or orally, by Counterparty to
communicate with Dealer on behalf of Counterparty.

“Permitted Contact” means any of Peter Barna, Joseph Stoots, Theodore
Finkelstein and Dustin Sheppard or any of their designees; provided that Dealer
may amend the list of Permitted Contacts by delivering a revised list of
Permitted Contacts to Counterparty (which amended list shall become effective on
the third Exchange Business-Day immediately following delivery of such list by
Dealer to Counterparty).

 

Annex B-1



--------------------------------------------------------------------------------

“Trading Personnel” means Poom Kreepok and any other Employee of the public side
of the Strategic Equity Solutions group of Dealer; provided that Dealer may
amend the list of Trading Personnel by delivering a revised list of Trading
Personnel to Counterparty (which amended list shall become effective on the
third Exchange Business-Day immediately following delivery of such list by
Dealer to Counterparty); and provided further that, for the avoidance of doubt,
the persons listed as Permitted Contacts are not Trading Personnel.

“Employee” means, with respect to any entity, any owner, principal, officer,
director, employee or other agent or representative of such entity, and any
Affiliate of any of such owner, principal, officer, director, employee, agent or
representative.

“Material Non-Public Information” means information relating to Counterparty or
the Shares that (a) has not been widely disseminated by wire service, in one or
more newspapers of general circulation, by communication from Counterparty to
its shareowners or in a press release, or contained in a public filing made by
Counterparty with the Securities and Exchange Commission and (b) a reasonable
investor might consider to be of importance in making an investment decision to
buy, sell or hold Shares. For the avoidance of doubt and solely by way of
illustration, information should be presumed “material” if it relates to such
matters as dividend increases or decreases, earnings estimates, changes in
previously released earnings estimates, significant expansion or curtailment of
operations, a significant increase or decline of orders, significant merger or
acquisition proposals or agreements, significant new products or discoveries,
extraordinary borrowing, major litigation, liquidity problems, extraordinary
management developments, purchase or sale of substantial assets and similar
matters.

“Program-Related Communication” means any Communication the subject matter of
which relates to the Master Confirmation or any Transaction under the Master
Confirmation or any activities of Dealer (or any of its Affiliates) in respect
of the Master Confirmation or any Transaction under the Master Confirmation.

 

Annex B-2